Exhibit 10.1

On April 30, 2007, Deferred Stock Units (DSUs) were granted to each non-employee
member of the Board of Directors of Indevus Pharmaceuticals, Inc. (the
“Company”) pursuant to the Company’s 2004 Equity Incentive Plan. Each director
received 8,000 DSUs and each DSU represents the right to receive one share of
the Company’s common stock. The DSUs vest over three years and the vested
portion of the award is distributable after the earlier of the Director’s
retirement from the Board or five years from the date of grant.